Title: The Commissioners to Gabriel de Sartine, 2 January 1779
From: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris
To: Sartine, Antoine Raymond Jean Gualbert Gabriel de


     
      Sir
      Passy Jany. 2 1779
     
     We had the Honour of receiving your Excellency’s Letter of the 22d, and are much obliged to you for the Interest you take in what concerns the unhappy Prisoners who may escape from England. We have not been inattentive to that Subject. There are Persons who Supply them at Bourdeaux, Brest, l’Orient, Nantes and Dunkirk. A Gentleman at Calais has voluntarily done this service for which We have directed him to draw upon us for his disbursements; And We Shall as readily discharge what may have been disbursed by your Commissaries when We have their Accounts.
     
     As there is very little Probability of any Prisoners coming to other Ports, We will not give your Excellency the Trouble you are so good as to offer to take.
     The Regulation your Excellency proposes relative to the Prisoners We may take from the Enemy and bring into the Ports of France, is entirely agreeable to us; and We shall direct our Agents accordingly who will readily deliver such Prisoners to the Persons your Excellency may appoint to receive them, having already requested us to procure written Answers Orders from you, without which your Commissaries were unwilling to take Charge of them.
     We have the Honour to be
    